Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 01/04/2021 is acknowledged. The non-elected claims 8-20 have been canceled.  The new added claims 21-33 have been added. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 21, 24, and 26-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al (US 2016/0029685).  Tang discloses microwave sterilization or pasteurization comprising the steps of (a) passing a carrier loaded (108, Figure 1) with an article through a vessel inlet (131a) and into a first vessel portion .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US 2016/0029685) in view of Mackay et al (US 8,586,899).  With regard to claims 4-5, Tang discloses substantially all features of the claimed invention except said first direction is vertically upward and said second direction is vertically downward. Mackay discloses a first direction is vertically upward and a second direction is vertically downward (Figure 5).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Tang said first direction is vertically 
Claims 6, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (US 2016/0029685) in view of Hofer (US 2001/0051202).  Tang discloses substantially all features of the claimed invention including submerging said article in a liquid bath (or semi-liquid form) of said first fluid and said second fluid (par. 0021-par. 0022), but Tang does not disclose said contacting step (e) includes discharging at least a portion of said second fluid from a plurality of spray nozzle as a fluid spray and contacting said article with at least a portion of said fluid spay.  Hofer discloses a plurality of spray nozzle as a fluid spray and contacting said article with at least a portion of said fluid spay (par. 0024).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Tang a plurality of spray nozzle as a fluid spray and contacting said article with at least a portion of said fluid spay as taught by Hofer in order to deliver the fluid in the form of semi-liquid to the article.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        March 2, 2021